El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El comprador por virtud de una escritura de compra- ■ venta otorgada por un hombre casado con el consentimiento *378de su esposa, establece recurso gubernativo contra una nota del registrador de la propiedad que literalmente es como si-gne:
“Inscrito el documento que precede, que es la escritura número-228, otorgada en esta ciudad a primero de octubre actual ante el notario Benito Forés y Morazo con vista de otro o sea una certifi-cación del acta matrimonial de los esposos vendedores al folio 146 del tomo 31 de Lajas, finca número 1485, inscripción primera, con los defectos subsanables de no describirse en el documento el resto de la finca principal después de la segregación de cincuenta céntimos de cuerda becha según el Registro, y el no haberse acreditado el estado civil que tenía el vendedor cuando adquirió dicha finca principal y de ser casado que lo estuviera con su esposa Carmen Rita Ortiz y Toro, pues aunque de dicha certificación de su matrimonio verificado con Carmen Rita Ortiz y Toro aparece que lo contrajo el día 4 d'e noviembre de 1900, sin embargo, del Registro consta que-adquirió dicha finca en el año 1900, sin especificar el día y mes de dicho año.”
En el caso de Kennedy v. El Registrador, 26 D. P. R. 789, resolvimos, según se-consigna en el sumario, que
“Constituye un defecto subsanable el no aparecer del documento-que se trata de inscribir la descripción de la finca principal de donde se ha segregado el solar objeto de inscripción, aún cuando la finca principal constituya el resto de otra, de que asimismo fué segregada.”
Parece estar resuelto casi generalmente “que siendo el ce-libato el estado natural,” se presume que continúa mientras no se pruebe el hecho del matrimonio. Nota al caso de Rucker v. Jackson, Am. Ann. casos 1915 C. p. 1058, en la pá-gina 1061.
Sin embargo, no faltan autoridades que sostengan un pa-recer contrario, y el razonamiento de algunas de las opiniones que atacan 1a. solidez de la doctrina establecida por la mayo-ría merece gran consideración. Así pues, como se indica en la nota que acaba de citarse, la Corte Suprema de Georgia en el *379caso de Bennett v. State, 103 Georgia 67, 29 N. E. 919, se ex-presó en estos términos:
"No existe ninguna presunción legal o de becho de que un hombre o una mujer sea soltero, ni presunción en contrario. No bay presunción de que un hombre no es miembro de la iglesia, o de la orden masónica u otra, simplemente porque no fuera miembro en sus primeros años. Ni tampoco puede inferirse que un hombre no haya recibido educación por el hecho de que esa era su primera condición. Sin embargo, existe tanta razón para una presunción en tales casos, como para suponer que un hombre es soltero porque ese haya sido necesariamente su primer estado. Puede ser que a una determinada edad una mayoría de personas sea soltera y que a otra edad' más avanzada una mayoría esté casada, pero sería muy dudoso y poco digno de. crédito suponer que un individuo particular de una u otra edad era soltero, o que estaba casado. Además, ¿por qué ha de suponerse que un hombre en una comunidad' civilizada y que está en condiciones de casarse no ha celebrado un contrato matrimonial, cuando no surge ninguna presunción de que no .ha celebrado nin-guna otra clase de contrato?”
Chamberlayne, en su obra sobre la moderna ley de eviden-cia, tomo 2, página 1236, sugiere la fórmula para un término medio posible en el siguiente párrafo:
"El estado legal, por ejemplo, la ciudadanía de una persona o la incorporación de una compañía se presumirá que tiene la per-manencia acostumbrada en tales casos. De igual modo el ser una mujer casada, soltera u otro estado personal y legal, una vez demos-trado que existe, se presume que continúa por un tiempo razo-nable. ’5
Determinar abora esta cuestión que es más o menos dudosa no es indispensable para la resolución del presente caso.
Estando inscrita la finca a nombre del vendedor, que es casado, se presume que es ganancial, y una venta becba por dicbo dueño con título inscrito con el expreso consentimiento de su esposa constituye prima facie un traspaso del título. Esta presunción, sin embargo, no es concluyente; y en el pre-sente caso quedó debilitada, mas que robustecida, por la par-*380tida de matrimonio mostrada por el comprador para probar qne el matrimonio del vendedor tnvo lngar en noviembre del año en qne adquirió él la propiedad. La partida de matrimo-nio expresa qne ambas partes contratantes eran solteras en la fecha de su celebración, pero tal constancia no es prueba concluyente del hecho. También es cierto que el asiento in-dica la adquisición del vendedor como casado, pero no revela que entonces estuviera casado con su actual esposa. Es muy probable, y no hay duda alguna de que el recurrente está ra-zonablemente justificado al suponer que la propiedad fué ad-quirida por el vendedor en noviembre o diciembre del año 1900, después del matrimonio con su actual esposa, o en todo caso como soltero y no antes en el mismo año, o mientras estuvo casado con alguna otra mujer. La posibilidad que úl-timamente se • menciona, claramente que es algo remota; pero la cuestión ante nosotros no es de un hecho que ha de resolverse por una preponderancia de aquella prueba cir-cunstancial que pueda hallarse en el record. El punto es que no hay nada absolutamente cierto en la naturaleza de la pre-sunción legal respecto al carácter ganancial de la propiedad en cuestión sino que por el contrario, tanto ésta como la pre-sunción, de haber alguna, acerca del estado legal y personal están siempre sujetas a impugnación y pueden ser destrui-das por prueba satisfactoria que demuestre que el hecho real es de otro modo. Puede fácilmente hacerse que la inscrip-ción exprese la verdad, y mientras no se haga esto, no po-demos decir que la prueba del título en el recurrente no está sin defectos. Véase el caso de Laó Figueroa, et al. v. El Registrador, 28 D. P. R. 5 y casos citados; también el de Rivera v. El Registrador, 26 D. P. R. 625.
Lobe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.